RESTATED INVESTMENT MANAGEMENT AGREEMENT Between T. ROWE PRICE INTERNATIONAL FUNDS, INC. and T. ROWE PRICE ASSOCIATES, INC. This Restated Investment Management Agreement ( Agreement ), made as of the close of business on the 31st day of December, 2010, by and between T. ROWE PRICE INTERNATIONAL FUNDS, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the  Corporation ), and T. ROWE PRICE ASSOCIATES, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the  Manager ), as successor to T. ROWE PRICE INTERNATIONAL, INC. ( Price International ). W I T N E S S E T H: WHEREAS, the Corporation is engaged in business as an open-end management investment company, and together with its series funds, is registered as such under the Investment Company Act of l940, as amended (the  Act ); and WHEREAS, the Corporation is authorized to issue shares of capital stock ( Shares ) in the T. Rowe Price Emerging Markets Stock Fund (the Fund ), a separate series of the Corporation whose Shares represent interests in a separate portfolio of securities and other assets ( Fund Shares ); and WHEREAS, the Manager is engaged principally in the business of rendering investment supervisory services and is registered as an investment adviser under the federal Investment Advisers Act of l940, as amended; and WHEREAS, the Fund desires the Manager to render investment supervisory services to the Fund in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, the Corporation and Price International, entered into an Investment Management Agreement dated October 25, 2000 on behalf of the Fund (the  Initial Management Agreement ), and the Initial Management Agreement has been renewed each year thereafter under the terms and conditions described in Paragraph 11 of the Initial Management Agreement; and WHEREAS, under a merger agreement dated December 31, 2010 between Price International and the Manager, Price International has agreed to the transfer of its assets and liabilities to the Manager and Manager agreed to accept such assets and liabilities as the successor to Price International as a result of the transaction; and -1- WHEREAS, the Corporation desires to continue without interruption the investment supervisory services provided by the Manager on the same terms and conditions as described in the Initial Management Agreement; NOW, THEREFORE, in consideration of the premises and mutual promises herein set forth, the parties hereto agree as follows: 1. Duties and Responsibilities of Manager. A. Investment Management Services.
